SCHEDULE 14C INFORMATION STATEMENT Amendment No. 1 Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: xPreliminary Information Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) oDefinitive Information Statement Exotacar, Inc. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Exotacar, Inc. 1001 Bayhill Drive 2nd Floor – Suite 200 San Bruno, CA 94066 INFORMATION STATEMENT This information statement pursuant to Section 14 of the Securities Exchange Act of 1934, as amended, and Regulation 14C and Schedule 14C there under (the “Information Statement”) has been mailed on or about April , 2008 to the stockholders of record as of , 2008 (the “Record Date”) of Exotacar, Inc., a Nevada corporation (the “Company”) in connection with certain actions to be taken pursuant to the written consent of the stockholders of the Company holding a majority of the outstanding shares of common stock, dated as of April , 2008. The actions to be taken pursuant to the written consent shall be taken on or about May , 2008, 20 days after the mailing of this information statement. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. By Order of the Board of Directors, /s/ Rene Ronald Soullier Rene Ronald Soullier Chairman of the Board WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY NOTICE OF ACTIONS TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS HOLDING A MAJORITY OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY IN LIEU OF A SPECIAL MEETING OF THE STOCKHOLDERS, DATED APRIL 17, 2008 To Our Stockholders: NOTICE IS HEREBY GIVEN that the following actions will be taken, pursuant to the written consent of stockholders holding a majority of the outstanding shares of common stock dated April 17, 2008, in lieu of a special meeting of the stockholders. Such action will be taken on or about May , 2008: 1. The articles of incorporation of the Company, (the “Articles of Incorporation”), will be amended to change the Company's name from “Exotacar, Inc.” to “Phoenix Energy Resource Corporation”; 2. The Articles of Incorporation will be amended to authorize a new class of 5,000,000 shares of preferred stock, par value $.001 per share, and to authorize the Board of Directors to issue one or more series of the preferred stock with such designations, rights, preferences, limitations and/or restrictions as it should determine by vote of a majority of such directors. 3. To effect a 50-to-1 forward stock split of the Corporation’s common stock, which would increase the shares issued and outstanding from 1,250,000 shares to 62,500,000 shares following the forward split. The details of the foregoing actions and other important information are set forth in the accompanying Information Statement.The Board of Directors of the Company has unanimously approved the above actions. By Order of the Board of Directors, /s/ Rene Ronald Soullier Rene Ronald Soullier Chairman of the Board EXOTACAR, INC. INFORMATION STATEMENT CONCERNING CORPORATE ACTION AUTHORIZED BY WRITTEN CONSENT OF STOCKHOLDERS OWNING A MAJORITY OF SHARES OF VOTING SECURITIES ENTITLED TO VOTE THEREON WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY SUMMARY YOU SHOULD READ THE FOLLOWING SUMMARY TOGETHER WITH THE MORE DETAILED INFORMATION APPEARING ELSEWHERE IN THIS INFORMATION STATEMENT OR DELIVERED WITH THIS INFORMATION STATEMENT. Name Change The amendment to the Articles of Incorporation of Exotacar, Inc., a Nevada corporation (which we refer to as “the Company,” “we,” “us” or “our”) provides for a change of the Company’s name to Phoenix Energy Resource Corporation. See “NAME CHANGE, AUTHORIZATION OF PREFERRED STOCK AND FORWARD SPLIT”. Creation of Preferred Stock The amendment also provides for authorization of a new class of 5,000,000 shares of preferred stock, par value $.001 per share, and to authorize the Board of Directors to issue one or more series of the preferred stock with such designations, rights, preferences, limitations and/or restrictions as it should determine by vote of a majority of such directors. See “NAME CHANGE, AUTHORIZATION OF PREFERRED STOCK AND FORWARD STOCK SPLIT”. Forward Stock Split Upon the filing and effectiveness of the Articles of Amendment to the Articles of Incorporation with the Nevada Secretary of State, every one outstanding share of Common Stock shall be divided into and be eligible for exchange into fifty shares of Common Stock. The number of authorized shares of Common Stock of the Corporation and the par value of the Common Stock shall remain as set forth in the Articles of Amendment to the Articles of Incorporation. Except as set forth in the Articles of Amendment to the Articles of Incorporation, the capital of the Corporation will not be changed by reason of any amendment therein certified. See “NAME CHANGE, AUTHORIZATION OF PREFERRED STOCK AND FORWARD STOCK SPLIT”. Recommendations of the Board of Directors and Written Consent of the Majority of the Company’s Stockholders Our Board of Directors unanimously approved the Amendment to the Company’s Articles of Incorporation, a copy of which is attached as Exhibit “A” (the “Amendment”).The members of the Board of Directors unanimously believe that the Amendment is fair to, and in the best interests of, our stockholders.The Amendment was also approved by a majority of the holders of our common stock by written consent on April 17, 2008. See also “NAME CHANGE, AUTHORIZATION OF PREFERRED STOCK AND FORWARD STOCK SPLIT”. General Information on Current Projects and Operations This Information Statement is being furnished to the stockholders of Exotacar, Inc., a Nevada corporation (which we refer to in this Information Statement as “the Company,” “we,” “us” or “our”), to advise them of the corporate action described herein, which has been authorized by the written consent of stockholders owning a majority of the outstanding voting securities of the Company entitled to vote thereon.This action is being taken in accordance with the requirements of the Nevada General Corporation Law (“NGCL”). Our executive offices are located at 1001 Bayhill Drive2nd Floor – Suite 200 San Bruno, CA 94066, and our telephone number is (650) 616-4123.This Information Statement will first be mailed to stockholders on or about , 2008 and is being furnished for informational purposes only. Our Board of Directors has determined that the close of business on , 2008 was the record date (“Record Date”) for the stockholders entitled to notice about the action authorizing an amendment to our Articles of Incorporation, as previously amended (the “Articles of Incorporation”) to change the Company’s name, authorize preferred stock and effect a 50-to-1 forward stock split (collectively the “Actions”). On April 17, 2008, stockholders who own of record 800,001 shares of the Company’s common stock, representing approximately 64% of the outstanding shares of the Company’s common stock, executed and delivered to us a written consent authorizing and approving the Actions. Accordingly, as the Actions have been approved by a majority of our outstanding voting securities entitled to vote thereon, no vote or further action of our stockholders is required to approve the Actions.You are hereby being provided with notice of the approval of the Actions by less than unanimous written consent of our stockholders.However, under federal law, the Actions will not be effective until at least 20 days after this Information Statement has first been sent to stockholders.Stockholders do not have any dissenter or appraisal rights in connection with the Actions. On April 17, 2008, our Board of Directors approved the Actions and authorized our officers to deliver this Information Statement. As a shareholder you should be aware that we are in the process of transitioning the company from a reseller of exotic cars to a bio-fuel and energy company.Several steps have already been taken in preparation for these changes.On January 16, 2008, former CEO, Ari Lee, and Helvetic Capital Ventures AG, Switzerland signed a Transfer & Change of Control Agreement whereby control of the company was transitioned over to Helvetic and preparation of a new business plan and plan of operation began. During February 2008, the Company drafted a CEO employment agreement, entered into negotiations for the first year’s financing, and opened a bank account at RBC Centura funded with over US $30,000 which is currently being used to cover some of our daily operational expenses.Also in February, we moved our head office to San Bruno California, and have been actively recruiting staff and personnel as we begin to ramp up operations at our head office.In February, the Company entered into discussions for an interest-free loan agreement with Helvetic for a $150,000 payout in six equal installments of $25,000 as from June 2008 with repayment due after three years either in cash or shares.The Company also conducted continuous research into various properties with oil prospects and/or producing wells and established contact and relationships with several brokers regarding oil property in the United States and Canada. In March 2008, the Company entered into talks with and received a letter of intent from Seymour for a $150,000 loan/convertible debenture.We hope to reach a definitive agreement with Seymour in the near future.The Company also entered into an agreement with Island Stock Transfer for support in registering the Company with the Depository Trust Company regarding Depository Trust Company eligibility.We successfully attained DTC eligibility shortly thereafter. The Company held a special majority shareholders’ and directors’ meeting in April 2008 at which the proposals in this document were contemplated. Recently, our CEO also traveled to Europe for meetings with interested parties concerning various forms of investments and to visit several providers and production facilities of agricultural energy byproducts in Austria, Germany, and Switzerland. In May 2008, the Company hopes to enter into a loan agreement with Seymour for $150,000 and is currently negotiating further loans from two interested parties for $200,000 each.The Company also recently changed auditors from Lawrence Scharfman & Co. to Mantyla McReynolds, LLC located in Salt Lake City, Utah. Background on the Company and Information on Future Operations The discussion contained in this section of this Schedule 14C Information Statement, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including language set forth throughout this Information Statementare "forward-looking statements", within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are subject to certain events, risks and uncertainties that may be outside our control. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Schedule 14C Information Statement that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. The Company, presently known as Exotacar, Inc., formed in June 2005 as a Nevada corporation and is nationally headquartered in San Bruno, California.We chose San Bruno as the location of our head office due to easy accessibility and excellent local infrastructure.This location also puts the Company in close proximity to various universities and institutes currently working at the forefront of energy technology. In September 2006, a registration statement was filed with the Security and Exchange Commission to allow for the initial public offering of 450,000 shares of common stock.This was finalized at the end of October 2006.Originally, we were engaged in the development of an online exotic vehicle advertising platform, to provide a method by which buyers and sellers of exotic vehicles are brought together in an efficient format to browse, buy and sell vehicles to a distinct and focused customer. We initially limited our auto classifieds marketplace to exotic and high line vehicles consisting of vehicles such as Mercedes-Benz, Ferrari, Bentley, Lamborghini, Maserati, Land Rover, Corvette, Porsche, high end SUVs such as Hummer and Lincoln Navigator, and other vehicles. By limiting our classified Internet marketplace to exotic vehicles, we believed that we would stand a better chance of developing a marketplace for the resale of vehicles. The exotic vehicle classified marketplace developed by us was designed to give auto shoppers and sellers more control over the entire process of buying and selling exotic vehicles by providing detailed information to make an informed buying or selling decision. Upon completion of our website, Exotacar intended to have a website that was to be a fully automated, topically arranged, intuitive, and easy-to-use service that supported a buying and selling experience in which sellers list exotic vehicles for sale and buyers provide offers on exotic vehicles in a fixed-price format. Unfortunately, we were not able to reach our corporate goals in the exotic car industry, and we believe primarily as a result of the recent downshift in the U.S. economy the market for exotic cars has dropped significantly.In order to keep the Company viable we began to search for other profitable industries and business that we could transition to.We hope that the transition from the car industry to the energy industry will be smooth and that we find some synergistic characters between the two businesses. In February 2008, Helvetic Capital Ventures AG, Switzerland acquired a 64% interest in the company with the intention of bringing the company into the energy market.Although Helvetic Capital Ventures AG will not actively participate in the operations of the Company, their majority ownership of our Company makes them an important component of our Company.Incorporated in March 2006, Helvetic is in the business of facilitation of investment and support for entrepreneurs and startup companies, primarily biotechnology, alternative energy, and related industry sectors.Helvetic has a multi-disciplinary team of independent financial and business professionals who work with their partner companies and entrepreneurs.Helvetic provides capital for startups and also assists in the setup of corporate and capital structure for their clients.In addition, Helvetic acquires and permanently manages participations in foreign corporations, finances foreign corporations, and makes investments in future oriented and technology companies.Helvetic is based in Switzerland and operates primarily in Europe but invests heavily in foreign and U.S. based companies. Under the leadership of our new management, the future business of the company will be transferred from marketing exotic cars via internet to energy development and production.Goals of the company include developing a recognizable name and status as a credible and reliable supplier in the energy field, being at the forefront of developments in the sectors of sustainable and ecologically acceptable energy production and supply, and developing in conjunction with competent and experienced partners combined multiple sources for carbon dioxide friendly energy production.In an effort to materialize these goals and in addition to the operations already undertaken and discussed above, the new CEO, Mr. René Soullier, will continue to negotiate agreements over the next two quarters. The current insecurities and volatility found in global energy markets, predominantly due to the high volatility of the petroleum market, make the current point in time ideal for a foray into the solutions offered by the alternative energy market and its possibilities.To raise funds for expansion into this market, instead of offering its shares, the Company is negotiating various loans as additional capital needed for acquiring the first property with producing or re-workable oil wells large enough to sustain a viable production of alternative energy, the type being dependent on the location and quality of the property.Our ultimate goal is to completely fund our alternative energy business from the income produced by our oil producing properties. The Company’s main focus will be shared between three areas:(1) development and redevelopment of already existing oil and gas producing locations mainly in the United States and Canada; (2) development and utilization of alternative energy in the solar and aeolic sectors; and (3) development and production of alternative energy products in the agricultural sector such as biodiesel and bioethanol. Biodiesel is a domestically produced, renewable alternative fuel for diesel engines.Biodiesel also has other positive attributes such as increased cetane, high fuel lubricity, and high oxygen content, which may make it a preferred blending stock with future ultra-clean diesel.However, biofuels cannot completely replace petroleum because there is not enough land to produce the required amount of fuel. With high prices, supply constraints, and the environmental consequences of crude oil, alternative fuels are becoming an interesting topic and business cocept.In 2000, biodiesel became the only alternative fuel in the country to have successfully completed the Environmental Protection Agency required Tier I and Tier II health effects testing under the Clean Air Act.These independent tests conclusively demonstrated biodiesel’s significant reduction of virtually all regulated emissions, and showed biodiesel does not pose a threat to human health.Biodiesel contains no sulfur or aromatics, and use of biodiesel in a conventional diesel engine results in substantial reduction of unburned hydrocarbons, carbon monoxide and particulate matter.A United States Department of Energy study showed that the production anduse of biodiesel, compared to petroleum diesel, resulted in a 78.5% reduction in carbon dioxide emissions.Moreover, biodiesel has a positive energy balance.For every unit of energy needed to produce a gallon of biodiesel, 3.24 units of energy are gained.Bioethanol, on the other hand, has often been held to have a negative net energy balance, although recent studies seem to suggest the possibility of producing bioethanol with a positive net energy balance. Biodiesel is registered as a fuel and fuel additive with the Environmental Protection Agencyand meets clean diesel standards established by theCalifornia Air Resources Board. B100 (100 percent biodiesel) has been designated as an alternative fuel by the United StatesDepartment of Energy and the United StatesDepartment of Transportation. Moreover, in December 2001, the American Society of Testing and Materials approved a specification (D6751) for biodiesel fuel. This development was crucial in standardizing fuel quality for biodiesel in the U.S.market. The National Biodiesel Board, the trade association for the biodiesel industry, has formed the National Biodiesel Accreditation Commission to audit fuel producers and marketers in order to enforce fuel quality standards in the United States.
